                                      IN THE
                           UNITED STATES DISTRICT COURT
                                     FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

UNITED STATES OF AMERICA                            :
                                                    :
v.                                                  :      Criminal Number: 4:18-CR-00011
                                                    :
MARCUS JAY DAVIS, et al.                            :


            SECOND SUPPLEMENTAL NOTICE OF EXPERT WITNESSES
       On June 28, 2019, the United States of America provided notice to defendants, pursuant to

Federal Rule of Criminal Procedure 16(a)(1)(G), that the United States intended to call Wendy

Gibson, Forensic Scientist Supervisor, and Courtney Etzelmiller, Forensic Science Senior, both

with the Virginia Department of Forensic Science, as expert witnesses at trial. ECF Nos. 541 and

532.

       On August 24, 2019, the government filed an Amended Notice of Expert Witness to

include an additional Certificate of Analysis from Wendy Gibson. ECF No. 664.

       By Order dated September 11, 2019, the Court directed the government to supplement the

experts’ reports of Gibson and Etzelmiller to provide a sufficient narrative summary of the bases

and reasons for their opinions. ECF. No. 738.

       As directed, the government provides the follow:




                                                1
                                                  I.


 INCIDENT:                LAB NOS.                     ITEMS:                 EXPERT
                                                                              OPINION:

 December 9, 2015:        DPD: 15-010628               Item 1: Three (3)      Identified as being
 Shooting at 177                                       Tula Cartridge Works   fired in same firearm
 Sunset Lane              FS Lab No. W15-              caliber 7.62 x 39      as Item 26 in the
                          11669                        cartridge cases        Berryman shooting.


                                                       Item 12: Eleven (11)   Identified as being
                                                       cartridge casings.     fired in same firearm
                                                       One (1) Dynamic        as Item 82 casing
                                                       Research Technology    from Philly Boys
                                                       brand and ten (10)     shooting and Item 11
                                                       Remington brand        casing from Jaquan
                                                       caliber 45 Auto        Trent SW test fired
                                                       cartridge cases.       firearm.



       Basis for Expert Opinion:


        The three (3) Item 1 cartridge cases were microscopically compared using a comparison
microscope to the Item 26 cartridge case. Through the direct microscopic comparison (side-by-
side) of the overall spatial arrangement of the individual characteristics from the firearm’s
breechface, impressed onto the head of the cartridge cases during the firing process, there was
sufficient agreement to result in the opinion that the listed cartridge cases were fired in the same
firearm.

        The Item 12 cartridge cases were microscopically compared using a comparison
microscope to the Item 11 cartridge case, a test fired cartridge case representing a Glock model
30s pistol serial number XYW336. Through the direct microscopic comparison (side-by-side) of
the overall spatial arrangement of the individual characteristics from the pistol’s firing pin aperture
on the breechface, combined with the movement of the cartridge case during the firing process
causing shearing (striations / parallel lines) on the primer material around the firing pin impression,
there was sufficient agreement to result in the opinion that the Item 12 cartridge cases were fired
in the Glock pistol represented by the Item 11 cartridge case.




                                                  2
                                                  II.


 INCIDENT:                LAB NOS.                    ITEM:                   EXPERT
                                                                              OPINION:

 April 26, 2016 (1:20     DPD: 16-003150              Item 4 – F: Hornady     Identified as having
 a.m.): Shooting on                                   brand caliber 9mm       been fired in the same
 Garland Street           FS Lab No. W16-             Luger cartridge case    firearm as Item 70 of
                          4792                                                the “Philly Boys”
                                                                              shooting



       Basis for Expert Opinion:

        The six (6) Item 4 cartridge cases (labeled A through F) were microscopically compared
using a comparison microscope to the Item 70 cartridge case. Through the direct microscopic
comparison (side-by-side) of the overall spatial arrangement of the individual characteristics from
the firearm’s firing pin aperture on the breechface of a firearm, combined with the movement of
the cartridge case during the firing process causing shearing (striations/parallel lines) on the primer
material around the firing pin impression, there was sufficient agreement to result in the opinion
that the listed cartridge cases were fired in the same firearm.



                                                 III.


 INCIDENT:                LAB NOS.                    ITEMS:                  EXPERT
                                                                              OPINION:

 April 26, 2016 (2:40     DPD: 16-003152              Item 23: Winchester     Identified as having
 a.m.): Shooting on                                   brand caliber .40       been fired in the same
 Berryman Street          FS Lab No. W16-             Smith and Wesson        firearm as Item 8 of
                          4230                        cartridge case.         the “Philly Boys”
                                                                              shooting.

                                                      Item 26: Tula           Identified has having
                                                      Cartridge Works         been fired in the same
                                                      caliber 7.62x39 mm      firearm as Item 1 in
                                                      cartridge case.         the 177 Sunset Lane
                                                                              shooting.




                                                  3
       Basis for Expert Opinion:


        The Item 23 cartridge case was microscopically compared using a comparison microscope
to the Item 8 cartridge case. Through the direct microscopic comparison (side-by-side) of the
overall spatial arrangement of the individual characteristics from the firearm’s firing pin,
impressed onto the head of the cartridge cases during the firing process, there was sufficient
agreement to result in the opinion that the listed cartridge cases were fired in the same firearm.

        The three (3) Item 1 cartridge cases were microscopically compared using a comparison
microscope to the Item 26 cartridge case. Through the direct microscopic comparison (side-by-
side) of the overall spatial arrangement of the individual characteristics from the firearm’s
breechface, impressed onto the head of the cartridge cases during the firing process, there was
sufficient agreement to result in the opinion that the listed cartridge cases were fired in the same
firearm.



                                              IV.


 INCIDENT:                LAB NOS.                   ITEMS:                  EXPERT
                                                                             OPINION:

 June 15, 2016:           DPD: 16-004722             Item 8: Winchester      Identified as having
 “Philly Boys”                                       brand caliber 40        been fired in the same
 Shooting at North        FS Lab No. W16-            Smith and Wesson        firearm as Item 23 of
 Hills Court              6453                       cartridge case.         the Berryman
                                                                             shooting.

                                                     Item 14: Winchester     Fired from Item 11
                                                     brand caliber 9mm       pistol from the
                                                     Luger cartridge case.   traffic encounter.

                                                     Item 23: Speer brand    Fired from Item 11
                                                     caliber 9mm Lugar       pistol from the
                                                     cartridge case.         traffic encounter.

                                                     Item 70: Federal        Identified as having
                                                     brand caliber 9mm       been fired from the
                                                     Luger cartridge case    same firearm as Item
                                                                             4 in the Garland
                                                                             shooting.


                                                 4
                                                                              Identified as having
                                                      Item 82: Remington      been fired from the
                                                      brand caliber 45 Auto   same firearm as Item
                                                      cartridge case.         11 of the Jaquan
                                                                              Trent SW on Parker
                                                                              Street.



       Basis for Expert Opinion:


        The Item 23 cartridge case was microscopically compared using a comparison microscope
to the Item 8 cartridge case. Through the direct microscopic comparison (side-by-side) of the
overall spatial arrangement of the individual characteristics from the firearm’s firing pin,
impressed onto the head of the cartridge cases during the firing process, there was sufficient
agreement to result in the opinion that the listed cartridge cases were fired in the same firearm.

       The Item 14 and 23 cartridge cases were microscopically compared using a comparison
microscope to the cartridge cases test fired at the laboratory in the Item 11 pistol (generating Item
11T test fires). Through the direct microscopic comparison (side-by-side) of the overall spatial
arrangement of the individual characteristics from this pistol’s breechface, impressed onto the head
of the cartridge cases during the firing process, there was sufficient agreement to result in the
opinion that the Item 14 and 23 cartridge cases were fired in the Item 11 pistol.

        The Item 70 cartridge case was microscopically compared using a comparison microscope
to the six (6) Item 4 cartridge cases (labeled A through F). Through the direct microscopic
comparison (side-by-side) of the overall spatial arrangement of the individual characteristics from
the firearm’s firing pin aperture on the breechface of a firearm, combined with the movement of
the cartridge case during the firing process causing shearing (striations/parallel lines) on the primer
material around the firing pin impression, there was sufficient agreement to result in the opinion
that the listed cartridge cases were fired in the same firearm.

         The Item 82 cartridge case was microscopically compared using a comparison microscope
to the Item 11 cartridge case, a test fired cartridge case representing a Glock model 30s pistol serial
number XYW336. Through the direct microscopic comparison (side-by-side) of the overall spatial
arrangement of the individual characteristics from the pistol’s firing pin aperture on the breechface,
combined with the movement of the cartridge case during the firing process causing shearing
(striations/parallel lines) on the primer material around the firing pin impression, there was
sufficient agreement to result in the opinion that the Item 82 cartridge case was fired in the Glock
pistol represented by the Item 11 cartridge case.




                                                  5
                                              V.


 INCIDENT:                LAB NOS.                     ITEM:                   EXPERT
                                                                               OPINION:

 August 20, 2016:         DPD: 16-006833               Item 2: Winchester      Identified as having
 Murder of C. Motley                                   brand caliber 40        been fired in Item 1
 at North Hills Court     FS Lab No. W16-              S&W cartridge case      of the Maryland
                          08043                        (C. Etzelmiller)        Park Police seizure.



       Basis for Expert Opinion:


        The Item 2 cartridge case was microscopically examined using a stereo microscope.
Microscopic markings imparted by a firearm during the firing process were noted on the cartridge
case. The observed markings appeared to be suitable (i.e. quantity and quality) for possible
identification with a firearm. The shape of the firing pin impression (a distinctive D-shape) is a
class characteristic of a line of pistols manufactured by Smith & Wesson. The Item 2 cartridge
case was entered into the NIBIN (National Integrated Ballistic Information Network) database. A
correlation list was returned by the system and a review of the returned images yielded a conclusion
of no associations.




                                                VI.


 INCIDENT:                LAB NOS.                     ITEMS:                  EXPERT
                                                                               OPINION:

 November 2, 2016:        DPD: 16-008984               Item 11:                (See below)
 Traffic Encounter                                     Diamondback 9mm
                          FS Lab No. W16-              firearm, Serial
                          10692                        Number FA6517

                                                       Item 11T:               Identified as having
                                                       Ammunition              been fired in the same
                                                       components produced     firearm as Items 14
                                                       from test firing Item   and 23 in the “Philly
                                                       11 (Item created at     Boys” shooting


                                                   6
                                                      the Western
                                                      Laboratory)



       Basis for Expert Opinion:


        The Item 11 pistol was used in the laboratory to generate the Item 11T test fired cartridge
cases which were microscopically compared using a comparison microscope to the Item 14 and
23 cartridge cases. Through the direct microscopic comparison (side-by-side) of the overall spatial
arrangement of the individual characteristics from this pistol’s breechface, impressed onto the head
of the cartridge cases during the firing process, there was sufficient agreement to result in the
opinion that the Item 14 and 23 cartridge cases were fired in the Item 11 pistol.


                                                VII.



 INCIDENT:                LAB NOS.                    ITEM:                     EXPERT
                                                                                OPINION:

 November 4, 2016:        DPD: 16-009055              Item 11: Federal          Identified as having
 Search of Jaquan                                     brand caliber 45 Auto     been fired in the same
 Trent’s Residence on     FS Lab No. W17-335          cartridge case            firearm as Item 12 of
 Parker Road                                          (reported as test fired   the 177 Sunset
                                                      in a Glock model 30s      shooting and Item 82
                                                      pistol, Serial Number     of the “Philly Boys”
                                                      XYW336.                   shooting.



       Basis for Expert Opinion:


        The Item 11 cartridge case, a test fired cartridge case representing a Glock model 30s pistol
serial number XYW336, was microscopically compared using a comparison microscope to the
Item 12 and 82 cartridge cases. Through the direct microscopic comparison (side-by-side) of the
overall spatial arrangement of the individual characteristics from the pistol’s firing pin aperture on
the breechface, combined with the movement of the cartridge case during the firing process
causing shearing (striations/parallel lines) on the primer material around the firing pin impression,
there was sufficient agreement to result in the opinion that the Item 12 and 82 cartridge cases were
fired in the Glock pistol represented by the Item 11 cartridge case.




                                                  7
       The representations and notices contained in the original and amended Notices of Expert

Witnesses (ECF. Nos. 541, 532 and 664) and Amended Notice of Expert Witness remain

unchanged and are incorporated herein.

       WHEREFORE, the United States respectfully submits this Supplemental Notice of Expert

as directed by the Court and pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G).



                                              Respectfully submitted,
                                              THOMAS T. CULLEN
                                              United States Attorney

                                              s/Ronald M. Huber
                                              Ronald M. Huber
                                              Heather L. Carlton
                                              Assistant United States Attorneys

                                              Michael J. Newman
                                              Special Assistant United States Attorney
                                              United States Attorney's Office
                                              255 West Main Street, Room 130
                                              Charlottesville, VA 22902
                                              Tel: 434.293.4283
                                              Ron.huber@usdoj.gov
                                              Heather.carlton@usdoj.gov
                                              Newmamj@danvilleva.gov




                                     CERTIFICATE


        I hereby certify that a true and correct copy of the foregoing has been electronically filed
with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of
record, on this 16th day of September, 2019.
                                                     s/Ronald M. Huber
                                                     Assistant United States Attorney




                                                 8
